        Case 5:20-cv-05799-LHK Document 281 Filed 09/30/20 Page 1 of 4




Re: Compliance issues in Census Case 5:20-cv-05799-LHK
Gregory Dillon <gregorydilloncount@gmail.com>
Wed 9/30/2020 5:02 PM
To: CRD LHK <LHKCRD@cand.uscourts.gov>; Brad Rosenberg <brad.rosenberg@usdoj.gov>; Alexander Sverdlov
<alexander.v.sverdlov@usdoj.gov>; Sadik Huseny <sadik.huseny@lw.com>; Melissa Sherry
<melissa.sherry@lw.com>

Shame on me.
Again an errata
In my just submitted declaration, I twice referred to ECF-241 when the correct reference is
ECF-244

On Wed, Sep 30, 2020 at 4:57 PM Gregory Dillon <gregorydilloncount@gmail.com> wrote:
 With this email, I submit a reply to the declaration of Mr Christy.
 My original declaration was at ECF-222
 The court order at ECF224
 Mr Christy responded at ECF-244.

  This email contains four attachments.
  My declaration, and three SF-50, Notice of Personnel Action. I ask that if they be entered
  into the public record, that the portion of the SF-50s after box 7 be redacted as it is
  irrelevant and implicates my privacy.

  Best regards

  Gregory Dillon

  On Mon, Sep 28, 2020 at 12:05 PM Gregory Dillon <gregorydilloncount@gmail.com>
  wrote:
    Further errata, Signature date should have been September 28, 2020.

    My mistake, I was rushing to meet the noon filing period.

    On Mon, Sep 28, 2020 at 12:04 PM Gregory Dillon <gregorydilloncount@gmail.com>
    wrote:
      Errata, Sunday September 28, 2020 should have been Sunday, September 27, 2020

       On Mon, Sep 28, 2020 at 12:00 PM Gregory Dillon <gregorydilloncount@gmail.com>
       wrote:
         Declaration

         I have worked as a Census Field Supervisor at the San Francisco Area Census
         Office (SF ACO) since February 2020. I have worked on the Group Quarters side,
         more than the NRFU side.
Case 5:20-cv-05799-LHK Document 281 Filed 09/30/20 Page 2 of 4



 I learned of this court’s September 5, 2020 TRO from media reports. As a Census
 Field Supervisor I have received zero notice from the Census Bureau about the
 existence of the TRO issued by this court on September 5, 2020.



 The Census Bureau Public release of September 5, 2020
 (https://www.census.gov/newsroom/press-releases/2020/federal-court-order.html)
   states,

        The Census Bureau and the Commerce Department are obligated to
        comply with the Court’s Order and are taking immediate steps to do
        so.
        The Bureau and the Department are also in the process of preparing
        additional guidance and will distribute that guidance shortly.)
        (Italics supplied by me.)


 As of writing the described ”forthcoming “ additional guidance has not yet
 been received by this CFS.
 In the meantime, the Census has distributed guidance on a multiple of
 topics, through the iPad and iPhone Hub message system. For example
        [t]hanks to everyone in the field as you contribute to a successful
        completion of the 2020 Census. ( Sept 6 Director Dillingham)
        remember [ . . .] to wear a mask . as we complete the 2020 Census.
        (Sept 18)
        If you are injured (Sept 21)
        Do not ask USPS personnel [for help] (Sept 27)
        If traveling overnight [reimbursement rules](Sept 27)
 As far as I know, the Census has provided zero guidance about compliance
 with this court’s TRO or Preliminary injunctions by any means, be it
 telephone, email, or the iPhone and iPad applications to frontline CFS and
 enumerators, other than what is on the web site.
Case 5:20-cv-05799-LHK Document 281 Filed 09/30/20 Page 3 of 4




 When I raised deadlines on the website that were more loose than what I
 wheard locally, I was effectively told not to do that.
 When I brought up the court’s Temporary Restraining Order on my own
 initiative, I was treated with hostility. I asked the lead manager how the
 order could affect our schedules, and she wrote back cryptically
       The deadline has been postpone (sic) and now we are forced to complete
       ETL faster than expectation. (sic)

 Non written verbal conversation fleshed out that RePlan deadlines that were
 already impossible to meet given the starved resources, e.g. minimal
 staffing, insufficient training, no assistant - were further shortened. One
 CFS described the reaction to the new deadlines this way in an email,
 “The New deadline is supposedly to-morrow. I think everyone laughed in
 LA's face in the call, but they are serious. “
 Bringing up the court’s order with my manager, resulted in him changing
 his tone of voice to annoyance, belittling the question, and in so many
 words communicating that he is too busy to address it.
 Apart from my manager being attitudinally hostile to the court’s order,
 measurable substantive changes happened after I brought it up. The staff I
 supervised was cut in half. I was told to return the caseload to the office.
 I was excluded from other assignments regarding enumerations at Service
 Based sites.
 After the “laughed in LA’s faces” deadlines were communicated, myself
 and other CFS were being verbally instructed to take further accuracy
 reducing shortcuts to get the work completed ASAP. These instructions
 were contrary to what the thick manuals for enumerator and CFS directed
 as the proper way. As e.g. At Group Quarters such as SRO hotels we
 were being pushed to switch from first do a once through the building in
 person room knocking, to just getting a roster of those who lived at the
 SRO from the front desk and using it offsite for assembly line proxy
 enumeration.
 I further noticed the shortcut processes the CFS teams were being
 communicated orally, were communicated by clerks outside of the chain of
Case 5:20-cv-05799-LHK Document 281 Filed 09/30/20 Page 4 of 4


 command , or communicated by instructions to get advice from a CFS,
 who knew of a way to get the work done more quickly. I state this,
 because of the question if the shortcut instructions were being disseminated
 in a way to prevent the creation of a paper trail.
 On Sunday September 28, 2020 afternoon between 4 pm and 7pm , I
 received voicemails from the SF ACO which among other things asked me
 to return my device, (Census iPhone) to the office. Considering the
 timing and circumstances, the natural implication of the requests to turn in
 the device, is the intent to end operations on September 30, 2020 rather
 than October 31, 2020.


 I have received no notice or guidance from the Census Bureau regarding
 this court’s Preliminary Injunction of September 24, 2020. I heard about
 the Preliminary Injunction through media reports following the
 proceedings.
 The Decennial Census is said to employ over 200,000 temporary
 employees. Apart from the various harms the plaintiffs alleged to
 themselves and the public, there is a distinct harm to employee paychecks
 should the Census be abruptly foreshortened.
 I, Gregory Dillon, declare that this declaration for the SJ District court in the
 Census case is true and accurate to my knowledge. San Francisco, CA,
 September 20, 2020


 __________________
 Gregory Dillon



 --
 Gregory Dillon, CFS SF 3280
 Census Phone +1 202 893-5609
 SF ACO: 415 216-4400
 5374281,daan025391
 Are You Hurt 1-800 819-4215 (WC)
